Clifford F. Brown, J.,
concurring in part and dissenting in part.
I have no difficulty in concurring with the majority that R. C. 127.14(B) constitutionally authorizes the Controlling Board to transfer funds from one fiscal year (FY) to another, and that R. C. 127.12, in detailing the manner of creating the Controlling Board, does not violate Section 27, Article II of the Ohio Constitution.
At issue is the legality of transfer of $1,288,245 by the Controlling Board on January 26,1981, from ORTA’s account No. 403 for FY 1981 to FY 1980. Of this total, $932,704 was attributable to FY 1980 appropriations by the General Assembly transferred forward by valid action of the Controlling Board on June 30,1980. The balance, $355,541, consisted of unexpended appropriations for FY 1981.
Section 22, Article II of the Ohio Constitution, gives the General Assembly absolute power to appropriate funds:
“No money shall be drawn from the treasury, except in pursuance of a specific appropriation, made by law; and no appropriation shall be made for a longer period than two years.”
The action of the Controlling Board on January 26, 1981, in its transfer of funds back to FY 1980 violated this constitutional grant of power to the General Assembly.
In my view the relator is entitled to mandamus relief compelling respondents Wilkins and Keip to certify the availability of funds for whatever amount remained in the ORTA account *393No. 403 on January 26,1981, i.e., $1,288,245.1 reach this conclusion relying on the only statutes relevant and applicable to this question, R. C. 127.14(B)4 and 127.17.5 These two statutes, read together, authorize transfers of appropriations from one fiscal year to another only when consistent with the legislative intent expressed in the affected program’s goals and levels of support.
The action of the Controlling Board transferring FY 1981 funds back to FY 1980 effectively thwarts the legislative intent expressed in the program’s goal to provide a high speed rail program under the authority of ORTA. To conclude the General Assembly had separate program goals and a different legislative intent for each of the two fiscal years rejects both reality and the stark facts.
When the General Assembly by Am. Sub. H. B. No. 204 appropriated $550,000 for FY 1981 for ORTA, it also appropriated $1,127,812 for FY 1980. This constituted one unified program goal and level of support, within the meaning of R. C. 127.17, evidencing a single legislative intent to fund a high speed rail program.6
*394A logical interpretation of R. C. 127.14(B) is that the Controlling Board may make transfers from one fiscal year to a future year, e.g., from FY 1980 to FY 1981, but not from a present fiscal year to a past one, e.g., FY 1981 to FY 1980. Application of rules of statutory construction mandate such result. See R. C. 1.47 and 1.49. Also, the purpose of the power to transfer funds is to protect and salvage funds in danger of lapsing at the end of the first year of a biennial budget by moving them into the second year.7 The transfer forward by the Controlling Board on June 30,1980, of the fund balance from FY 1980 to FY 1981 was valid under R. C. 127.14(B). The transfer back on January 26, 1981, however, contravenes the logical meaning of R. C. 127.14(B), as well as interfering with the expressed legislative intent, in violation of R. C. 127.17. For these reasons, transfer of any funds back to FY 1980 was illegal.
Therefore, it is my view that a writ of mandamus should *395issue compelling respondents Wilkins and Keip to certify the availability of $1,288,245 in account No. 403 for the fiscal year 1981.
Instead of “infringing upon the power of the legislature to oversee its own affairs,” as expressed in Justice Paul Brown’s dissent, a writ of mandamus compelling certification of the funds, would prevent the Controlling Board from illegally infringing upon the power of the General Assembly to oversee its own affairs.

 R. C. 127.14 provides, in pertinent part:
“The controlling board may, at the request of any state agency or the director of budget and management, authorize with respect to the provisions of any appropriation act:



“(B) Transfers of all or part of an appropriation from one fiscal year to another.”


 R. C. 127.17 provides:
“The controlling board shall take no action which does not carry out the legislative intent of the general assembly regarding program goals and levels of support of state agencies as expressed in the prevailing appropriations acts of the general assembly.”


 The conclusion I reach is based upon a simple syllogism. It is as follows:
A single legislative act appropriating funds for two fiscal years is one which establishes a specific legislative intent regarding program goals and levels of support for two fiscal years, but for a single purpose. (R. C. 127.17.)
A law which establishes a specific legislative intent regarding program goals and levels of support for two fiscal years for a single purpose is a law which must be enforced by the courts as a unitary whole, so that all funds for both fiscal years are used for that single purpose, level of support and program goal.
Therefore, the single legislative act, Am. Sub. H. B. No. 204, which appropriated to ORTA funds for two fiscal years, is a law which must be enforced by the courts as a unitary whole, so that all funds for both fiscal years are used for that single purpose, level of support and program goal, intended by the legislature.
*394In this case, the single appropriation to ORTA for two fiscal years would primarily be used to fulfill the contract awarded to Dalton, Dalton, Newport, Inc., on January 7, 1981, providing for payment of approximately $1,200,000 to Dalton.
Shifting funds back to FY1980, as the Controlling Board did in this case, collides with the “program goals and levels of support * * * expressed * * * [by] the general assembly,” in Am. Sub. H. B. No. 204, in clear violation of R. C. 127.17.


 By sanctioning the manipulation of funds accomplished January 26, 1981, we allow the Controlling Board the power to render impotent every agency and department of state government relying on biennial funding. The Controlling Board can merely wait until the commencement of the second year of the biennium, then transfer backward to the first year all remaining unexpended funds, thereby causing them to lapse. It can also cause legislative chaos.
In a comparable situation, Bd. of Education v. Gilligan (1973), 36 Ohio App. 2d 16, affirmed 38 Ohio St. 2d 107, Governor Gilligan used his budget cutting authority pursuant to R. C. 126.08. The Court of Appeals for Franklin County held the Governor had no authority to cut the school foundation program by three percent for a two-month period. In concurring, Judge (now Justice) Holmes aptly stated that the Controlling Board lacked power to cut back levels of support for state programs, using the following language, at page 27:
“However, even the Controlling Board had not, by the terms of such acts, been granted the authority to cut back the level of support for state programs including education. The following language is to be found in the interim appropriation bill for August, 1971: ‘The Board shall take no action which does not carry out the intent of the general assembly as to program goals and levels of support of state agencies.’ ” That language is now found in R. C. 127.17.
Bd. of Education v. Gilligan and the views expressed therein by Justice Holmes are inconsistent with the decision of this court today.